DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because minor informalities with respect to “an mmWave” and it should be “a mmWave”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
P, 9, Ln. 1, discloses “fed back”, interpreted as “feedback”.
P. 87, Ln. 5, discloses “aquifer channels”, please provide description.
P.140, Ln.2, discloses “stably”, please provide description.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US20160359531-A1 to Suh in view of US-20130242787-A1 to Sun.

Regarding claim 1 Suh teaches a communication method for a User Equipment (UE) supporting a millimeter wave (mmWave) communication system, the method comprising (P.59-61, discloses a communication method for a user equipment supporting a millimeter wave communication system described as a method and apparatus for generating channel quality information based on TX beam information for UE’s and other in a communication system): 

Sun... generating statistical information on a mmWave DL channel using a reference signal received from the mmWave BS according to the default UL/DL configuration (P.19, discloses generating statistical information on a channel using a reference signal received from a base station according to the default UL/DL configuration described as the UE performing different types of network measurements on resources corresponding to MCEs to evaluate channel quality the statistical information being the CSI-RS providing information on average, long-term channel quality ); transmitting the statistical information to the mmWave BS via legacy UL (P.28, discloses the transmitting the statistical information described as CSI information via de legacy UL to the Base station); and receiving, from the mmWave BS, information on a UL/DL configuration that is modified based on the statistical information (Fig. 2, step 206 describes the steps where the UE receives from the base station an updated configuration based on the CSI sent by the UE and processed sending an updated configuration based on the processing of the statistical information).



Regarding claim 7 Suh teaches a User Equipment (UE) for supporting a millimeter wave (mmWave) communication system, the UE comprising (P.59-61, discloses a communication method for a user equipment supporting a millimeter wave communication system described as a method and apparatus for generating channel quality information based on TX beam information for UE’s and other in a communication system): a transmitter, a receiver  (P. 211, discloses a transmitter and receiver );  and a processor connected to the transmitter and the receiver, wherein the processor is configured to (P.212-214, discloses a processor configured to enable the transmission and reception supporting mmWave beamforming): control the receiver to receive information on a default uplink/downlink (UL/DL) configuration from a mmWave Base Station (BS) (P.57, discloses receiving information configuration from a mmwave base station); but does not teach...generate statistical information on a mmWave DL channel using a reference signal received from the mmWave BS according to the default UL/DL configuration, control the transmitter to transmit the statistical information to the mmWave BS via legacy UL; and control the receiver to receive, from the mmWave BS, information on a UL/DL configuration that is modified based on the statistical information.

Sun teaches... .generate statistical information on a mmWave DL channel using a reference signal received from the mmWave BS according to the default UL/DL configuration  (P.19, discloses generating statistical information on a channel using a reference signal received from a base station according to the default UL/DL configuration described as the UE performing different types of network measurements on resources corresponding to MCEs to evaluate channel quality the statistical information being the CSI-RS providing information on average, long-term channel quality ) ...control the transmitter to transmit the statistical information to the mmWave BS via legacy UL(P.28, discloses the transmitting the statistical information described as CSI information via de legacy UL to the Base station); and control the receiver to receive, from the mmWave BS, information on a UL/DL configuration that is modified based on the statistical information (Fig. 2, step 206 describes the steps where the UE receives from the base station an updated configuration based on the CSI sent by the UE and processed sending an updated configuration based on the processing of the statistical information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suh by incorporating the teachings of Sun because the method and device allow for the implementation of the multipoint communication set where the measurement reports triggers actions/event based on differential calculations and threshold (Sun, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US20160359531-A1 to Suh and US-20130242787-A1 to Sun in view of WO-2017016393-A1 to Zhang.
Regarding claim 2 Suh and Sun teach...the method of claim 1, but does not teach...wherein the statistical information includes information on changes of the mmWave DL channel and information on average blocking probability of mmWave DL.

Zhang teaches... wherein the statistical information includes information on changes of the mmWave DL channel and information on average blocking probability of mmWave DL (Page 2-3 discloses the statistical information which includes information on changes of the channels and information based on average blocking probability of the information sent on Step A, K first node send statistical information and second information being the average and average per each element).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suh and Sun by incorporating the teachings of Zhang because the method and device allows for sending K statistical information to K bit blocks including a parameters, a variance for each parameter improving performance of channel coding  by reducing the air interface resources (Sun, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 8 Suh and Sun teach the UE of claim 7, but do not teach...wherein the statistical information  includes information on changes of the mmWave DL channel and information on average blocking probability of mmWave DL.

Zhang teaches... wherein the statistical information  includes information on changes of the mmWave DL channel and information on average blocking probability of mmWave DL (Page 2-3 discloses the statistical information which includes information on changes of the channels and information based on average blocking probability of the information sent on Step A, K first node send statistical information and second information being the average and average per each element)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suh and Sun by incorporating the teachings of Zhang because the method and device allows for sending K statistical information to K bit blocks including a parameters, a variance for each parameter improving performance of channel coding  by reducing the air interface resources (Sun, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 4-6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US20160359531-A1 to Suh and US-20130242787-A1 to Sun in view of KR-20130127376-A to Cho.

Regarding claim 4 Suh and Sun teach the method of claim 1, but do not teach...wherein the mmWave communication system is configured to a Time Division Duplex (TDD) system.

Cho teaches... wherein the mmWave communication system is configured to a Time Division Duplex (TDD) system (P.26, discloses the millimeter wave communication system configured to a Time Division Duplex system described as the example on P. 51, a hybrid beamforming procedure implementation on Fig. 6 a TDD frame structure composed on a synchronous/broadcast channel).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suh and Sun by incorporating the teachings of Cho because the method and device allows for sending a message containing a measurement for multiple base stations, process of performing channel measurements and selecting according to the selected conditions configured to support various transmission configurations such as beamforming (Cho, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 5 Suh and Kim teach the method of claim 1, but does not teach...wherein the statistical information is information on any one cell among a plurality of beamforming cells that can be configured by the mmWave BS.

Cho teaches... wherein the statistical information is information on any one cell among a plurality of beamforming cells that can be configured by the mmWave BS (P.49, discloses the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suh and Sun by incorporating the teachings of Cho because the method and device allows for sending a message containing a measurement for multiple base stations, process of performing channel measurements and selecting according to the selected conditions configured to support various transmission configurations such as beamforming (Cho, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 6 Suh, Kim, and Cho teach the method of claim 5, Kim teaches...further comprising performing communication with the mmWave BS in the any one cell according to the modified UL/DL configuration (Fig. 2, step 206 describes the steps where the UE receives from the base station an updated configuration based on the CSI sent by the UE and processed sending an updated configuration based on the processing of the statistical information).

Regarding claim 10 Suh and Sun teach the UE of claim 7, but does not teach...wherein the mmWave communication system is configured to a Time Division Duplex (TDD) system.

Cho teaches....wherein the mmWave communication system is configured to a Time Division Duplex (TDD) system (P.26, discloses the millimeter wave communication system configured to a Time Division Duplex system described as the example on P. 51, a hybrid beamforming procedure implementation on Fig. 6 a TDD frame structure composed on a synchronous/broadcast channel).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suh and Sun by incorporating the teachings of Cho because the method and device allows for sending a message containing a measurement for multiple base stations, process of performing channel measurements and selecting according to the selected conditions configured to support various transmission configurations such as beamforming (Cho, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11 Suh and Sun teach the UE of claim 7, but does not teach...wherein the statistical information is information on any one cell among a plurality of beamforming cells that can be configured by the mmWave BS.

Cho teaches... wherein the statistical information is information on any one cell among a plurality of beamforming cells that can be configured by the mmWave BS (P.49, discloses the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suh and Sun by incorporating the teachings of Cho because the method and device allows for sending a message containing a measurement for multiple base stations, process of performing channel measurements and selecting according to the selected conditions configured to support various transmission configurations such as beamforming (Cho, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 12 Suh, Sun, and Cho teach the UE of claim 11, Sun teaches...wherein the processor is configured to perform communication with the mmWave BS in the any one cell according to the modified UL/DL configuration (Fig. 2, step 206 describes the steps where the UE receives from the base station an updated configuration based on the CSI sent by the UE and processed sending an updated configuration based on the processing of the statistical information).

Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20170188314-A1 to Muek discloses millimeter wave base stations working in TDD, KR-20170135549-Ato Kim statistical information as it pertains to claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476